Guerry, J.
The defendant was found guilty of the theft of a certain cow belonging to Bohannon, the prosecutor. From the evidence produced the. jury, were authorized to find, if they saw fit, that the defendant was in the recent possession of the cow after it was stolen (having been found in the possession of the hide), and that he made contradictory explanations of his possession. These findings were sufficient to support his conviction of the larceny. Tucker v. State, 57 Ga. 503; Duckett v. State, 65 Ga. 369; Ford v. State, 92 Ga. 459 (17 S. E. 667). The judge committed no error in overruling the motion for new trial based on the general grounds alone.

Judgment affirmed.


Broyles, C. J., and MacIntyre, J., concur.